ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 18, 1973 (287 So.2d 748(4)) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 13, 1974 (305 So.2d 756) and mandate now lodged in this court quashed this court’s judgment with directions;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on January 7, 1974 is withdrawn, the opinion and judgment of this court filed December 18, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed herein is vacated and the cause remanded for further proceedings under the writ of certio-rari in the trial court as may thereafter be deemed advisable. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).